Exhibit 10.2



Execution Copy



[***] Certain information in this document has been excluded pursuant to
Regulation S-K, Item601(b)(10). Such excluded information is not material and
would likely cause competitive harm to the registrant if publicly disclosed.























PHASE I/IB COMBINATION STUDY AGREEMENT

BY AND BETWEEN

GENENTECH, INC.

AND

CORVUS PHARMACEUTICALS, INC.





--------------------------------------------------------------------------------

Execution Copy

TABLE OF CONTENTS

Page





ARTICLE 1 DEFINITIONS

1

1.1

“Affiliate”

1

1.2

“Ancillary Agreements”

2

1.3

“Applicable Law”

2

1.4

“Business Day”

2

1.5

“Case Report Form”

2

1.6

“CFR”

2

1.7

“Collaboration IND”

2

1.8

“Collaboration Invention”

2

1.9

“Combination”

3

1.10

Competitive Product”

3

1.11

“Confidential Information”

3

1.12

“Corvus Molecule”

3

1.13

“CRO”

3

1.14

“Database Lock”

3

1.15

“Data Review Committee”

3

1.16

“EMA”

3

1.17

“FDA”

3

1.18

“Final Study Report”

3

1.19

“GCP”

3

1.20

“Genentech Molecule”

4

1.21

“GLP”

4

1.22

“GMP”

4

1.23

“HIPAA”

4

1.24

“IND”

4

1.25

“Investigator”

4

1.26

“IRB”

4

1.27

“JDC Chair”

4

1.28

“JDC Co-Leader”

4

1.29

“Joint Development Committee”

4

1.30

“Joint Patent”

4

1.31

“Know-How”

4

1.32

“Molecules”

5

1.33

“Molecule Supply Plan”

5

1.34

“NDA”

5

1.35

“Participating Site”

5

1.36

“Patents”

5

1.37

“PD-1 Antagonist”

5

1.38

“PD-L1 Antagonist”

5

1.39

“Project Participants”

5

1.40

“Prosecution and Maintenance”

5





- i –

[***] Certain information in this document has been excluded pursuant to
Regulation S-K, Item 601(b)(10). Such excluded information is not material and
would likely cause competitive harm to the registrant if publicly disclosed.

--------------------------------------------------------------------------------

Execution Copy

1.41

“Protocol”

5

1.42

“PV Agreement”

5

1.43

“Quality Agreement”

5

1.44

“Regulatory Authority”

6

1.45

“Regulatory Documentation”

6

1.46

“Roche Group”

6

1.47

“Sample Analyses”

6

1.48

“Sample Analysis Plan”

6

1.49

“Sample Data”

6

1.50

“Samples”

6

1.51

“Specifications”

6

1.52

“Sponsor”

6

1.53

“Study”

6

1.54

“Study Completion”

6

1.55

“Study Data”

6

1.56

“Subinvestigator”

6

1.57

“Subject”

6

1.58

“Third Party”

7







ARTICLE 2 CONDUCT OF THE STUDY; REGULATORY MATTERS

7





2.1

Overview.

7

2.2

Sponsor.

7

2.3

Collaboration IND; Protocol.

7

2.4

Enrollment.

7

2.5

Project Participants.

7

2.6

Regulatory Matters.

8

2.7

Adverse Experience Reporting.

8

2.8

Documentation, Updates and Final Study Report.

9

2.9

Genentech Study Responsibilities.

9

2.10

Costs.

9

2.11

Additional Studies.

10

2.12

Right of First Negotiation.

10







ARTICLE 3 GOVERNANCE

11





3.1

Joint Development Committee.

11

3.2

Data Review Committee.

12







ARTICLE 4 SUPPLY OF STUDY DRUGS

13





4.1

Corvus Molecule.

13

4.2

Genentech Molecule.

13

4.3

Insufficient Quantities.

14

4.4

Quality Agreement.

14

4.5

Mutual Obligations.

14







ARTICLE 5 STUDY DATA; SAMPLE ANALYSES AND SAMPLE DATA

15





5.1

Study Data.

15





- ii –

[***] Certain information in this document has been excluded pursuant to
Regulation S-K, Item 601(b)(10). Such excluded information is not material and
would likely cause competitive harm to the registrant if publicly disclosed.

--------------------------------------------------------------------------------

Execution Copy

5.2

Samples and Sample Analyses.

15

5.3

Sample Data.

15







ARTICLE 6 INTELLECTUAL PROPERTY

16





6.1

Inventorship; Ownership and Use; Definitions.

16

6.2

Licenses.

17

6.3

Patent Prosecution and Maintenance of Solely Owned Inventions.

18

6.4

Patent Prosecution and Maintenance of Jointly Owned Inventions.

18

6.5

Third Party Infringement, Third Party Challenges and Third Party Allegations of
Infringement.

19







ARTICLE 7 CONFIDENTIALITY

20





7.1

Disclosure and Use of Confidential Information.

20

7.2

Authorized Disclosures.

21

7.3

Continuing Obligation.

22

7.4

Termination of Prior Agreements.

22







ARTICLE 8 PUBLIC DISCLOSURES; USE OF NAMES

23





8.1

Clinical Trials Registries.

23

8.2

Publications and Presentations.

23

8.3

Press Releases and Other Public Disclosures.

23

8.4

Use of Names.

24







ARTICLE 9 HUMAN SUBJECTS

24





9.1

Informed Consent.

24

9.2

IRB Approval.

25

9.3

Patient Privacy and Data Protection.

25







ARTICLE 10 SUBCONTRACTING; RECORDS

25





10.1

Subcontracting.

25

10.2

Records.

25







ARTICLE 11 COMPLIANCE WITH LAWS

26





11.1

Compliance with Laws and Policies.

26

11.2

Debarment.

26







ARTICLE 12 TERM; TERMINATION

26





12.1

Term.

26

12.2

Termination for Material Breach.

26

12.3

Termination for Other Reasons.

27

12.4

Effects of Termination or Expiration.

27







ARTICLE 13 REPRESENTATIONS AND WARRANTIES

28





13.1

Mutual Representations and Warranties.

28

13.2

Disclaimers.

28











- iii –

[***] Certain information in this document has been excluded pursuant to
Regulation S-K, Item 601(b)(10). Such excluded information is not material and
would likely cause competitive harm to the registrant if publicly disclosed.

--------------------------------------------------------------------------------

Execution Copy

ARTICLE 14 INDEMNIFICATION; LIMITATION ON LIABILITY; INSURANCE

28





14.1

Indemnification.

28

14.2

Limitation on Liability.

30

14.3

Insurance.

30







ARTICLE 15 DISPUTE RESOLUTION

31





15.1

Internal Resolution.

31

15.2

Arbitration.

31

15.3

Subject Matter Exclusions.

32

15.4

Continued Performance.

32







ARTICLE 16 MISCELLANEOUS

33





16.1

Notices.

33

16.2

Governing Law.

34

16.3

Assignment.

34

16.4

Force Majeure.

35

16.5

Relationship of the Parties.

35

16.6

Amendment; Waiver.

35

16.7

Construction; Captions.

35

16.8

Severability.

35

16.9

Entire Agreement.

35

16.10

Counterparts; Facsimiles.

36



Exhibits

Exhibit A

Protocol

Exhibit B

Sample Analysis Plan

Exhibit C

Molecule Supply Plan





- iv –

[***] Certain information in this document has been excluded pursuant to
Regulation S-K, Item 601(b)(10). Such excluded information is not material and
would likely cause competitive harm to the registrant if publicly disclosed.

--------------------------------------------------------------------------------

Execution Copy

PHASE I/IB COMBINATION STUDY AGREEMENT



THIS PHASE I/IB COMBINATION STUDY AGREEMENT (“Agreement”) is made and entered
into, effective as of October 5,  2015 (“Effective Date”), by and between
Genentech, Inc., a Delaware corporation, having a principal place of business at
1 DNA Way, South San Francisco, California 94080 (“Genentech”) and Corvus
Pharmaceuticals, Inc., a Delaware corporation, having a principal place of
business at 863 Mitten Road, Suite 102, Burlingame, CA 94010 (“Corvus”).
Genentech and Corvus are each referred to herein individually as a “Party” and
collectively as the “Parties.”

RECITALS

A.        Genentech is developing the Genentech Molecule (defined below) for the
treatment of certain tumor types;

B.         Corvus is developing the Corvus Molecule (defined below) for the
treatment of certain tumor types.

C.        Corvus wishes to conduct a Phase I/Ib clinical study evaluating the
safety and tolerability of the Corvus Molecule, in patients with selected
incurable cancers, as a single agent and in combination with the Genentech
Molecule.

D.        Genentech and Corvus, consistent with the terms of this Agreement,
desire to collaborate as more fully described herein, including by providing the
Genentech Molecule and the Corvus Molecule for the Study.

E.         Corvus is willing to provide to Genentech the Study Data, Samples and
Final Study Report (each, defined below).

AGREEMENT

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, Genentech and Corvus agree as follows:

ARTICLE 1

DEFINITIONS

Capitalized terms used in this Agreement shall have the meanings set forth
below, unless otherwise specifically indicated.

1.1       “Affiliate” of a Party means any corporation or other business entity
that, directly or indirectly, through one or more intermediaries, controls, is
controlled by, or is under common control with such Party. For purposes of this
definition, the term “control” (including, the correlative meanings, “controlled
by” and “under common control with”) means (a) the direct or indirect ownership
of more than fifty percent (50%) of the stock having the right to vote for



- 1 -

[***] Certain information in this document has been excluded pursuant to
Regulation S-K, Item 601(b)(10). Such excluded information is not material and
would likely cause competitive harm to the registrant if publicly disclosed.

--------------------------------------------------------------------------------

Execution Copy

directors thereof (or general partnership interests) or (b) the ability to
otherwise control the decisions of the board of directors or equivalent
governing body thereof. Notwithstanding the foregoing, for purposes of this
Agreement, Chugai Pharmaceutical Co., Ltd (for purposes of this definition,
“Chugai”) and FMI Medicine, Inc. (for purposes of this definition, “FMI”), and
all business entities controlled by Chugai or FMI, shall not be considered
Genentech’s Affiliates, unless and until Genentech elects to include one or more
of such business entities as its Affiliate, by providing written notice to
Corvus of such election.

1.2        “Ancillary Agreements” means the Quality Agreement and the
PV Agreement.

1.3        “Applicable Law” means all (a) federal, state, local, national and
regional statutes, laws, rules, regulations and directives applicable to a
particular activity under this Agreement (including the performance of clinical
trials and medical treatment) that may be in effect from time to time (including
GCP, GLP, GMP and other laws promulgated by Regulatory Authorities);
(b) applicable data protection and patient privacy laws and requirements
(including those specified in the EU Data Protection Directive and the
regulations issued under HIPAA); (c) export control and economic sanctions
regulations that prohibit the shipment of United States-originated products and
technology to certain restricted countries, entities and individuals;
(d) anti-bribery and anti-corruption laws pertaining to interactions with
government agents, officials and representatives (including the United States
Foreign Corrupt Practices Act); (e) laws and regulations governing payments to
healthcare providers; (f) laws and requirements governing ineligibility to
participate in federal, state or other healthcare programs (including debarment
under 21 USC § 335a, disqualification under 21 CFR §312.70 or § 812.119,
sanctions by a Federal Health Care Program (as defined in 42 USC § 1320a-7b(f)),
including the federal Medicare or a state Medicaid program); and (g) successor
or replacement statutes, laws, rules, regulations and directives relating to the
foregoing.

1.4        “Business Day” means a day, other than a Saturday, Sunday or day on
which commercial banks located in San Francisco, California are authorized or
required by law or regulation to close.

1.5        “Case Report Form” means the form (whether paper or electronic) for
collecting certain data about each Subject, including the data collected for
such Subject.

1.6        “CFR” means the United States Code of Federal Regulations.

1.7        “Collaboration IND” means the IND that includes the Protocol.

1.8        “Collaboration Invention” means any invention, discovery or creation
(including materials and Know-How but excluding Study Data and Sample Data) that
is first conceived or reduced to practice by a Party (directly or by a Third
Party on its behalf) or jointly by the Parties, in each case, (1) [***];
(2)[***]; or (3) [***]. Collaboration Inventions may include new uses,
compositions or formulations [***]



- 2 -

[***] Certain information in this document has been excluded pursuant to
Regulation S-K, Item 601(b)(10). Such excluded information is not material and
would likely cause competitive harm to the registrant if publicly disclosed.

--------------------------------------------------------------------------------

Execution Copy

[***].

1.9        “Combination” means the Genentech Molecule and the Corvus Molecule
used in combination, but not co-formulated together.

1.10        Competitive Product” means any compound or molecule that is [***].

1.11        “Confidential Information” means nonpublic information (including
Know-How) (i) that is disclosed by or on behalf of one Party to the other or its
designee in connection with this Agreement (whether orally, electronically,
visually or in writing) and/or (ii) Joint Confidential Information.

1.12        “Corvus Molecule” means the investigational medicinal product
identified as CPI-444 in final form for administration to Subjects in the Study.
CPI-444 is an investigational adenosine-2A (A2A) receptor antagonist that has
the following chemical formula: [***].

1.13        “CRO” means a Third Party service provider (e.g., a person or
organization) that assumes one or more obligations of the Sponsor, in accordance
with Title 21 of the CFR, or the equivalent assumption of obligations in a
jurisdiction other than the United States.

1.14        “Database Lock” means the database lock of the Study Data after
Study Completion.

1.15        “Data Review Committee” or “DRC” is defined in Section 3.2(a).

1.16        “EMA” means, collectively, the European Medicines Agency and the
European Commission (with respect to its functions related to marketing
authorizations for medicinal products), or any successor entity thereto
performing similar functions.

1.17        “FDA” means the United States Food and Drug Administration, or any
successor entity thereto performing similar functions.

1.18        “Final Study Report” is defined in Section 1.1(c).

1.19        “GCP” means, as to the United States and the European Union,
applicable good clinical practices (for the design, conduct, performance,
monitoring, auditing, recording, analyses, and reporting of clinical trials that
provides assurance that the data and reported results are credible and accurate,
and that the rights, integrity, and confidentiality of trial subjects are
protected) in effect in the United States and the European Union, respectively,
during the term of the Agreement and, with respect to any other jurisdiction,
clinical practices equivalent to good clinical practices then in effect in the
United States or the European Union.





- 3 -

[***] Certain information in this document has been excluded pursuant to
Regulation S-K, Item 601(b)(10). Such excluded information is not material and
would likely cause competitive harm to the registrant if publicly disclosed.

--------------------------------------------------------------------------------

Execution Copy

1.20        “Genentech Molecule” means atezolizumab in final form for
administration to Subjects in the Study. Atezolizumab is an investigational
monoclonal antibody that targets PD-L1 (programmed death-ligand 1) and is also
identified as an anti-PD-L1 antibody (MPDL3280A and RG7446).

1.21        “GLP” means, as to the United States and the European Union,
applicable good laboratory practices in effect in the United States and the
European Union, respectively, during the term of the Agreement and, with respect
to any other jurisdiction, laboratory practices equivalent to good laboratory
practices then in effect in the United States or the European Union.

1.22        “GMP” means, as to the United States and the European Union,
applicable good manufacturing practices in effect in the United States and the
European Union, respectively, during the term of the Agreement and, with respect
to any other jurisdiction, manufacturing practices equivalent to good
manufacturing practices then in effect in the United States or the European
Union.

1.23        “HIPAA” means, collectively, the United States Health Insurance
Portability and Accountability Act of 1996, and the regulations promulgated
thereunder, as amended from time to time.

1.24        “IND” means an investigational new drug application filed or to be
filed with the FDA as described in 21 CFR Part 312, or the equivalent filing
with a relevant Regulatory Authority in any jurisdiction (including an
investigational medicinal product dossier filed or to be filed with the EMA or a
clinical trial application filed or to be filed with Health Canada), together
with any amendments, supplements or other additions or deletions thereto.

1.25        “Investigator” is defined in 21 CFR § 312.3(b) and, under this
Agreement, means an individual who conducts the Study at a Participating Site in
any jurisdiction.

1.26        “IRB” means an institutional review board as described in
45 CFR Part 46, or the equivalent entity (such as an independent ethics
committee) in any jurisdiction.

1.27        “JDC Chair” is defined in Section 3.1(a).

1.28        “JDC Co-Leader” is defined in Section 3.1(a).

1.29        “Joint Development Committee” or “JDC” is defined in Section 3.1(a).

1.30        “Joint Patent” is defined in Section 6.4(a).

1.31        “Know-How” means all information, unpatented inventions (whether or
not patentable), improvements, practices, formula, trade secrets, techniques,
methods, procedures, knowledge, results, test data (including pharmacological,
toxicological, pharmacokinetic and pre-clinical and clinical information and
test data, related reports, structure-activity relationship data and statistical
analysis), analytical and quality control data, protocols, processes, models,
designs, and other information regarding research, discovery, development,
marketing, pricing, distribution, cost, sales and manufacturing. Know-How shall
not include any Patents.



- 4 -

[***] Certain information in this document has been excluded pursuant to
Regulation S-K, Item 601(b)(10). Such excluded information is not material and
would likely cause competitive harm to the registrant if publicly disclosed.

--------------------------------------------------------------------------------

Execution Copy

1.32        “Molecules” means the Genentech Molecule and the Corvus Molecule. A
“Molecule” means either the Genentech Molecule or the Corvus Molecule, as
applicable.

1.33        “Molecule Supply Plan” means the plan for supplying the Genentech
Molecule for the Study attached hereto as Exhibit C.

1.34        “NDA” means a new drug application filed or to be filed with the FDA
as described in 21 CFR Part 314, or the equivalent filing with a relevant
Regulatory Authority in any jurisdiction (including a marketing authorization
application filed or to be filed with the EMA or Health Canada), together with
any amendments, supplements or other additions or deletions thereto.

1.35        “Participating Site” means a hospital or other institution
participating in the Study.

1.36        “Patents” means all patents and patent applications and any patents
issuing therefrom or claiming priority to, in any country, including any
reissues, extensions, supplementary protection certificates, registrations,
divisions, continuations, continuations-in-part, reexaminations, substitutions
or renewals thereof.

1.37        “PD-1 Antagonist” means any molecule that [***].

1.38        “PD-L1 Antagonist” means any molecule that [***].

1.39        “Project Participants” means Investigators, Subinvestigators,
Participating Sites, CROs, drug distributors, vendors and subcontractors or
agents of Corvus (or its Affiliates), who conduct or assist in conducting the
Study or provide related services.

1.40        “Prosecution and Maintenance” or “Prosecute and Maintain” with
regard to a given Patent, means the preparation, filing, prosecution and
maintenance of such Patent, as well as any ex parte and inter partes
proceedings, including reexaminations, reissues, applications for patent term
extensions, interferences, derivation proceedings, post-grant review
proceedings, oppositions and other similar administrative proceedings with
respect to such Patent.

1.41        “Protocol” means the mutually agreed protocol by the Parties
attached hereto as Exhibit A, titled “A Phase 1/1b, Open-Label, Multicenter,
Repeat-Dose, Dose Selection Study of CPI-444 as Single Agent and in Combination
with Atezolizumab in Patients with Selected Incurable Cancers,” which may be
amended by the JDC in accordance with this Agreement.

1.42        “PV Agreement” is defined in Section 2.7(a).

1.43        “Quality Agreement” is defined in Section 4.3.





- 5 -

[***] Certain information in this document has been excluded pursuant to
Regulation S-K, Item 601(b)(10). Such excluded information is not material and
would likely cause competitive harm to the registrant if publicly disclosed.

--------------------------------------------------------------------------------

Execution Copy

1.44        “Regulatory Authority” means (a) the FDA; (b) the EMA; or (c) any
regulatory authority or body performing similar functions in any jurisdiction
anywhere in the world.

1.45        “Regulatory Documentation” means any document submitted to a
Regulatory Authority, including all INDs, NDAs, drug master files,
correspondence with Regulatory Authorities, periodic safety update reports,
adverse event files, complaint files, inspection reports and manufacturing
records.

1.46        “Roche Group” means Genentech and its Affiliates.

1.47        “Sample Analyses” is defined in Section 5.2.

1.48        “Sample Analysis Plan” means the plan, attached as Exhibit B, that
outlines the Sample Analyses to be performed by Corvus or Genentech and the
priority for performing such Sample Analysis.

1.49        “Sample Data” is defined in Section 5.3(a).

1.50        “Samples” is defined in Section 5.2(a).

1.51        “Specifications” means, with respect to a Molecule, the set of
requirements for such Molecule set forth in the Quality Agreement.

1.52        “Sponsor” is defined in 21 CFR § 312.3(b) and, under this Agreement,
means the entity that takes responsibility for and initiates the Study in any
jurisdiction.

1.53        “Study” means the Phase I/Ib clinical study to be sponsored and
conducted by Corvus as set forth in the Protocol. The principal purpose of the
Study is a preliminary determination of the safety of Corvus Molecule as a
single agent and in combination with Genentech Molecule, consistent with the
requirements further described in 21 CFR § 312.21(a) (as may be amended) or
foreign counterpart thereto, or a similar clinical study in a country other than
the United States. [***].

1.54        “Study Completion” means the last Subject visit specified in the
Protocol for primary endpoint evaluation.

1.55        “Study Data” means all data (including raw data), Case Report Forms,
findings, conclusions and other results, in all cases, from the single agent arm
and Combination arm of the Study and the Final Study Report, including
investigator reports (both preliminary and final), statistical analyses and
expert opinions and reports. Study Data excludes Sample Data.

1.56        “Subinvestigator” is defined in 21 CFR § 312.3(b) and, in the event
the Study is conducted by a team at a Participating Site, means an individual
designated by the Investigator to be the responsible leader of such team.

1.57        “Subject” is defined in 21 CFR § 312.3(b) and, under this Agreement,
means a human who participates in the Study in any jurisdiction.



- 6 -

[***] Certain information in this document has been excluded pursuant to
Regulation S-K, Item 601(b)(10). Such excluded information is not material and
would likely cause competitive harm to the registrant if publicly disclosed.

--------------------------------------------------------------------------------

Execution Copy

1.58        “Third Party” means any person or entity other than a Party or its
Affiliates.

ARTICLE 2

CONDUCT OF THE STUDY; REGULATORY MATTERS

2.1       Overview. The Parties wish to collaborate regarding the Study to be
conducted under this Agreement. Each Party shall use commercially reasonable
efforts to perform its obligations hereunder.

2.2       Sponsor. Corvus shall be the Sponsor of the Study. Corvus shall
conduct, and use commercially reasonable efforts to cause all Project
Participants to conduct, the Study in accordance with this Agreement, the
Protocol and Applicable Law. Corvus shall be responsible for obtaining all
approvals and clearances necessary to conduct the Study, including approvals
from Regulatory Authorities and IRBs and customs clearances. In no event shall
Genentech or any member of the Roche Group be deemed a Sponsor of the Study.

2.3       Collaboration IND; Protocol. (a)

(a)   Collaboration IND. Corvus shall prepare and file IND #126559 for the Study
(“Collaboration IND”). Subject to the ownership provisions of Sections 5.1, 5.3
and 6.1, Corvus shall own all right, title and interest in and to the
Collaboration IND and related Regulatory Documentation.

(b)   Protocol. The Protocol for such Collaboration IND is set forth in Exhibit
A. Any amendments to the Protocol shall be reviewed and approved by Genentech in
accordance with Section 3.1. Subject to the terms of this Agreement, Corvus
shall be responsible for preparing and filing all necessary Regulatory
Documentation for the Collaboration IND and the Study.

(c)   Investigator’s Brochure for the Combination. Corvus shall prepare an
investigator’s brochure for the Combination. Genentech shall provide to Corvus
those portions of the investigator’s brochure (and any updates) for the
Genentech Molecule that pertain to safety matters and other information that may
be required by Corvus to prepare the investigator’s brochure for the
Combination. Corvus shall provide a draft of the Combination investigator’s
brochure to Genentech and shall duly consider Genentech’s comments.

2.4   Enrollment. Commencing on or after the date the PV Agreement is executed
by the Parties, Corvus may begin enrolling Subjects in the Study in compliance
with Applicable Law. Corvus shall be responsible for tracking enrollment at
Participating Sites which shall not exceed the maximum number of Subjects
specified in the Protocol, unless such number is increased by an amendment to
the Protocol.

2.5   Project Participants. Corvus shall be solely responsible for the
performance and conduct of the Project Participants, including monitoring the
conduct of the Study at the Participating Sites. Corvus shall be solely
responsible for negotiating and executing the necessary agreements with all
Project Participants. Corvus shall ensure that (a) all such



- 7 -

[***] Certain information in this document has been excluded pursuant to
Regulation S-K, Item 601(b)(10). Such excluded information is not material and
would likely cause competitive harm to the registrant if publicly disclosed.

--------------------------------------------------------------------------------

Execution Copy

agreements include terms and conditions that are necessary for Corvus to comply
with the terms and conditions of this Agreement (including the confidentiality
provisions in Article 7); (b) all Project Participants are appropriately
qualified and satisfy the requirements of Section Article 1; and (c) the
compensation being paid to a Project Participant under its agreement with Corvus
for the Study constitutes the fair market value of the services to be provided.
In no event shall any agreement with a Project Participant represent that any
member of the Roche Group is a Sponsor or is otherwise responsible for the
Study.

2.6   Regulatory Matters. (d)

(a)   Generally. Corvus shall comply with all guidance and direction provided by
Regulatory Authorities and IRBs with jurisdiction over the Study. Corvus shall
perform all regulatory obligations related to the Study, including preparation
and submission of Regulatory Documentation for the Study, in accordance with the
Protocol and Applicable Law.

(b)   Interactions with Regulatory Authorities. Corvus shall promptly provide
Genentech with a copy of any material notice, inquiry or correspondence that
Corvus (or a Project Participant) receives from a Regulatory Authority regarding
the Study (“Material Regulatory Notice”), including any serious safety matter
related to a Party’s Molecule or the Combination and any inspection or
investigation by a Regulatory Authority. Genentech shall have the right (but not
the obligation) to provide comments to any response to such Material Regulatory
Notice and to participate in any discussions with a Regulatory Authority to the
extent permitted by such Regulatory Authority. Without limiting Genentech’s
obligations under Section 2.9, Genentech shall promptly provide Corvus with a
copy of any [***].

(c)   Letter of Cross-Reference. Promptly, but no later than [***], after the
Effective Date, Genentech shall provide to Corvus a letter of cross-reference
authorizing Corvus to reference certain information previously provided by
Genentech in its INDs for the Genentech Molecule as support for the Combination
portion of the Study in accordance with 21 CFR § 312.23(b). Such letter of
cross-reference shall remain in full force and effect unless it is withdrawn by
Genentech due to termination of this Agreement by a Party.

2.7   Adverse Experience Reporting.

(a)   Prior to enrollment of Subjects in the Study, the Parties shall enter into
a pharmacovigilance agreement setting forth the Parties’ responsibilities and
obligations with respect to the procedures and timeframes for compliance with
Applicable Law pertaining to safety reporting of the respective Molecules and
the Combination (“PV Agreement”).

(b)   The Parties shall cooperate in determining how to respond to adverse
experience reports under the Study. For adverse experience reports solely
related to the Corvus Molecule, Corvus shall have final decision making
authority. For adverse experience reports solely related to the Genentech
Molecule, Genentech shall have final decision making authority. For adverse
experience reports solely related to the Combination, [***]



- 8 -

[***] Certain information in this document has been excluded pursuant to
Regulation S-K, Item 601(b)(10). Such excluded information is not material and
would likely cause competitive harm to the registrant if publicly disclosed.

--------------------------------------------------------------------------------

Execution Copy

[***]. Notwithstanding the foregoing, Corvus may submit a response to Regulatory
Authorities if required by a regulatory deadline.

(c)   Corvus shall be responsible for reporting adverse events from the Study to
Regulatory Authorities in accordance with Applicable Law, including
21 CFR § 312.32.

2.8          Documentation, Updates and Final Study Report.

(a)   Documentation. Each Party shall maintain reports and documentation arising
in connection with the Study in good scientific manner and in compliance with
Applicable Law. Each Party shall provide to the other Party all such reports and
documentation arising from the Study (including reports of interim analyses, if
applicable) reasonably requested to enable each Party to comply with any of its
legal, regulatory and/or contractual obligations, or in response to any request
by a Regulatory Authority.

(b)   Updates. Corvus shall provide written updates regarding the status of the
Study (including enrollment status, project timelines, Genentech Molecule
inventory and Genentech Molecule forecasting) to Genentech on a quarterly basis
within [***] of the end of each calendar quarter or such other time as
reasonably requested by Genentech. Following receipt of such written update,
Genentech may request that Corvus make available personnel and/or Project
Participants (if requested by Genentech) responsible for the Study on a
reasonable basis to address Genentech’s questions regarding such written update,
either in person or by telephone. Genentech shall provide a list of questions
and/or topics for discussion in advance of such meeting.

(c)   Final Study Report. Corvus shall complete the Study as outlined in the
Protocol. Corvus shall summarize the findings of the Study in a Final Study
Report. Corvus shall provide the Final Study Report to Genentech within [***]
after Database Lock. “Final Study Report” means a formal clinical study report
documenting and summarizing the results and interpretation of the Study,
including the trial design, trial objectives, patient assessment, data analysis,
results, risk/benefit analysis, safety and effectiveness, in accordance with the
requirements of then-existing Regulatory Authority rules, regulations and
guidance on the structure and content of clinical study reports.

2.9          Genentech Study Responsibilities. In addition to Genentech’s
obligations to supply the Genentech Molecule under Section 4.2, Genentech shall
provide and make available to Corvus any necessary information about the
Genentech Molecule to support Corvus in conducting the Study. Further, Genentech
shall provide reasonable assistance to Corvus’ to support Corvus’ interactions
with Regulatory Authorities and IRBs in connection with the Study.

2.10          Costs. [***].





- 9 -

[***] Certain information in this document has been excluded pursuant to
Regulation S-K, Item 601(b)(10). Such excluded information is not material and
would likely cause competitive harm to the registrant if publicly disclosed.

--------------------------------------------------------------------------------

Execution Copy

2.11          Additional Studies. During the Term and continuing [***], Corvus
agrees to negotiate exclusively with Genentech for a period of [***] prior to
entering into any clinical study or clinical development agreement with a Third
Party involving the combination of Corvus Molecule and any PD-L1 Antagonist or
PD-1 Antagonist. During such [***], the Parties shall discuss in good faith the
terms and conditions for collaborating with each other to conduct further
clinical studies of the Combination, including terms [***].

2.12          Right of First Negotiation. (a)             During the Term and
continuing through [***] (“RFN Period”), Corvus shall negotiate exclusively with
Genentech for a period of up to [***] prior to entering into any agreement with
a Third Party for a license relating to the development and commercialization of
the Corvus Molecule (a “Corvus License”). Notwithstanding the foregoing, if
Genentech enters into a license with or acquires a Third Party with a
Competitive Product during the RFN Period, Genentech will notify Corvus and all
of Corvus’ obligations under this Section 2.12(a) will expire on the effective
date of such transaction. Further, Genentech will thereafter adopt reasonable
procedures to prevent any disclosure and/or use of Confidential Information of
Corvus or Joint Confidential Information, as the case may be, to such Third
Party and provide notice to Corvus describing such procedures as soon as
practicable. For clarity, the obligations and covenants set forth in this
Section 2.12(a) expressly exclude and shall not limit the separate activities of
Genentech’s Affiliates, including the Roche pRED (Research and Early
Development) organization.

(b)   If Corvus is interested in negotiating with Genentech and/or a Third Party
the terms of a Corvus License during the RFN Period, it shall so notify
Genentech in writing. Thereafter, the Parties shall negotiate, on an exclusive
basis, the terms and conditions of a potential Corvus License for a period of
[***] after Genentech receives such notice from Corvus, or such longer time
period as the Parties may mutually agree in writing (the “Exclusive Negotiation
Term”). If Corvus and Genentech do not reach mutually agreeable terms and
conditions of a Corvus License during the Exclusive Negotiation Term, then
Corvus shall be free to negotiate and enter into a Corvus License with a Third
Party; provided that Corvus shall not, during the [***] period following the end
of the Exclusive Negotiation Term, enter into any Corvus License with a Third
Party on terms more favorable to such Third Party than those last proposed by
Genentech. If Corvus enters into a Corvus License with a Third Party during the
[***] following the end of the Exclusive Negotiation Term, Corvus shall so
notify Genentech.  Genentech shall have the right, within [***] days after
Corvus enters into such Corvus License, [***].



- 10 -

[***] Certain information in this document has been excluded pursuant to
Regulation S-K, Item 601(b)(10). Such excluded information is not material and
would likely cause competitive harm to the registrant if publicly disclosed.

--------------------------------------------------------------------------------

Execution Copy

ARTICLE 3

GOVERNANCE

3.1   Joint Development Committee.

(a)   Establishment of the JDC. Within thirty (30) days after the Effective
Date, the Parties shall establish a Joint Development Committee (“Joint
Development Committee” or “JDC”) to oversee the Study. The JDC shall be composed
of [***] representatives designated by each Party (and the Parties need not have
the same number of representatives). The representatives shall be appropriate
(in terms of their seniority, availability, function in their respective
organizations, training and experience) for the activities then being
undertaken. Each Party shall designate one of its representatives as its primary
JDC contact for JDC matters (each, a Party’s “JDC Co-Leader”). Corvus’ JDC
Co-Leader shall chair the Joint Development Committee (“JDC Chair”), including
scheduling JDC meetings (at the request of either Party) and setting meeting
agendas. A Party may replace any or all of its representatives (and designated
JDC Co-Leader) at any time by informing the other Party’s JDC Co-Leader in
advance, in writing (which may be by email). The JDC shall exist during the
Term, unless otherwise mutually agreed by the Parties in writing.

(b)   Responsibilities of the JDC. The Joint Development Committee shall be
responsible for the following activities:

(i)         reviewing and approving amendments to the Protocol;

(ii)       approving Participating Sites and Investigators;

(iii)      reviewing the progress of the Study and making necessary joint
decisions;

(iv)       establishing the Data Review Committee (as described in
Section Article 2) and deciding whether and how address its recommendations;

(v)        evaluating and determining how to address any safety matters related
to the Combination;

(vi)       reviewing the progress of the Sample Analysis Plan and making
necessary joint decisions, including subsequent amendments to the Sample
Analysis Plan and determining the timing for Sample Analysis to be performed by
a Party and the transfer of results to the other Party;

(vii)     coordinating the transfer of materials and information between the
Parties, including the Study Data, the Final Study Report, the Samples and the
Sample Data;

(viii)    addressing any issues that may arise in the event of a shortage of
supply of Corvus Molecule or Genentech Molecule for the Study, subject to
Section 4.3;

(ix)       attempting to resolve any Disputes related to the Study; and

(x)        performing such other functions as appropriate to further the
purposes of the Study, or as otherwise specified in this Agreement.

(c)          Unanimous Decisions. Actions and decisions to be taken by the JDC
shall be made only following a unanimous vote, with each Party’s representatives
on the JDC



- 11 -

[***] Certain information in this document has been excluded pursuant to
Regulation S-K, Item 601(b)(10). Such excluded information is not material and
would likely cause competitive harm to the registrant if publicly disclosed.

--------------------------------------------------------------------------------

Execution Copy

having collectively one (1) vote. If the JDC cannot reach unanimous agreement
within [***] of a matter being brought to a vote, either Party may refer the
dispute to the Parties’ executives for resolution in accordance with
Section 15.1 and the other provisions of Article 15. The JDC has no authority to
amend, or to waive compliance with, any provisions of this Agreement.

(d)   Meetings; Attendees; Decisions. Once established, the Joint Development
Committee shall meet at least once each calendar quarter and at such other times
as deemed appropriate by the JDC. The JDC may meet in person or via
teleconference, video conference or the like, provided that at least one (1)
meeting per calendar year shall be held in person (unless otherwise agreed by
the Parties). Each Party shall bear the expense of its respective
representatives’ participation in JDC meetings. If a Party’s representative is
unable to attend a given meeting, such Party may designate a knowledgeable
alternate to attend such meeting and perform the functions of such
representative. Each Party may invite a reasonable number of non-voting
employees, consultants or scientific advisors to attend JDC meetings, provided
that such invitees are bound by appropriate confidentiality obligations. The JDC
shall maintain written minutes of each JDC meeting, including all decisions
made, action items assigned or completed and other appropriate matters. The JDC
Chair shall prepare the initial draft minutes and provide the Genentech
Co-Leader with ten (10) business days for Genentech to review and approve such
minutes.

(e)   Sub-Teams; Designees. From time to time, the Joint Development Committee
may establish sub-teams to oversee particular projects or activities, and such
sub-teams will be constituted and operate as determined by the JDC. From time to
time, the JDC may designate individuals (by name or function) to oversee
activities, and such designees will perform such activities as determined by the
JDC.

3.2   Data Review Committee.

(a)   Establishment of the DRC; Meetings. Under the direction of the Joint
Development Committee, the Parties shall establish a Data Review Committee
(“Data Review Committee” or “DRC”) to monitor the safety of the Molecules being
used in the Study. The DRC shall be composed of [***]. The DRC shall [***]
during the Study.

(b)   Responsibilities of the DRC. The Data Review Committee shall be
responsible for performing the following functions:

(i)         evaluating suspected dose-limiting toxicities (using criteria
defined in the Protocol, if applicable) and adjudicating treatment related
adverse events, based on clinical experience with the Molecules;



- 12 -

[***] Certain information in this document has been excluded pursuant to
Regulation S-K, Item 601(b)(10). Such excluded information is not material and
would likely cause competitive harm to the registrant if publicly disclosed.

--------------------------------------------------------------------------------

Execution Copy

(ii)       making recommendations to the JDC to hold dosing or enrollment, if
safety data require further evaluation;

(iii)      making recommendations to the JDC to end dosing or enrollment; and

(iv)       performing such other functions as directed by the JDC.

(c)   Advisory Body. The Data Review Committee shall be solely an advisory body
to the JDC and shall not have any power to make decisions that bind either
Party.

ARTICLE 4

SUPPLY OF STUDY DRUGS

4.1   Corvus Molecule. Corvus shall use commercially reasonable efforts to
supply for use in the Study, at its expense, sufficient quantities of the Corvus
Molecule to conduct the Study. Corvus represents and warrants to Genentech that
the Corvus Molecule used in the Study shall be manufactured in compliance with
the Specifications for the Corvus Molecule and Applicable Law.

4.2   Genentech Molecule.

(a)   Manufacture and Supply. Genentech shall use commercially reasonable
efforts to supply for use in the, at its expense, the quantities of the
Genentech Molecule specified in the Molecule Supply Plan attached hereto as
Exhibit C. Genentech represents and warrants to Corvus that such Genentech
Molecule shall be manufactured in compliance with: the Specifications for the
Genentech Molecule, Applicable Law and the Quality Agreement. Genentech or its
designee will deliver Genentech Molecule to (i) Corvus or (ii) a Project
Participant as designated by Corvus or the Joint Development Committee (for
purposes of Section 4.2, “Delivery Locations”).

(b)   Delivery. Genentech shall deliver the Genentech Molecule to the Delivery
Locations in accordance with the Quality Agreement and the timelines specified
in the Molecule Supply Plan or determined by the Joint Development Committee.
Corvus shall require the Project Participants to (i) maintain accurate records
of all Genentech Molecule received and dispensed in the conduct of the Study and
(ii) properly store all Genentech Molecule, in accordance with any written
instructions provided by Genentech and Applicable Law, in a secure and locked
location to prevent theft or misuse.

(c)   Remaining Molecule. Upon completion or termination of the Study, Corvus
shall ensure that all unused quantities of Genentech Molecule, as well as all
used vials and bottles containing the Genentech Molecule, are destroyed in
accordance with Corvus’ standard operating procedures and documented accordingly
(including certifying such destruction in writing to Genentech), or returned to
Genentech or its designated agent if requested by Genentech.



- 13 -

[***] Certain information in this document has been excluded pursuant to
Regulation S-K, Item 601(b)(10). Such excluded information is not material and
would likely cause competitive harm to the registrant if publicly disclosed.

--------------------------------------------------------------------------------

Execution Copy

(d)          Use of Genentech Molecule. From the Effective Date until the first
to occur of Study Completion or any earlier termination of the Study, Corvus
(i) has the right to use the Genentech Molecule for the purpose of conducting
the Study and shall use the Genentech Molecule solely for such purpose. Corvus
shall use, store, transport, handle and dispose of the Genentech Molecule in
compliance with Applicable Law, the Quality Agreement and all instructions from
Genentech. Corvus shall not use the Genentech Molecule for any research,
development or commercial purpose; Corvus shall not attempt to derive or reverse
engineer the composition or underlying information or structure of the Genentech
Molecule, and in particular shall not analyze the Genentech Molecule by
physical, chemical or biochemical means, except as necessary to perform its
obligations under the Quality Agreement. [***]. The provisions of this
Section 4.2(d) shall apply to any Third Party performing Study-related
activities on behalf of Corvus mutatis mutandis.

4.3   Insufficient Quantities. In the event that a Party determines that there
are insufficient quantities of the Corvus Molecule or the Genentech Molecule to
reach Study Completion, such Party shall promptly provide written notice to the
other Party, including what quantities of its Molecule, if any, are available
for the Study. The JDC will promptly discuss how to address the shortage and
allocate the available amounts of Corvus Molecule or Genentech Molecule, as
applicable. Notwithstanding the foregoing, [***].

4.4   Quality Agreement. Within [***] of executing this Agreement, the Parties
shall enter into a quality agreement establishing the quality requirements for
Genentech Molecule (“Quality Agreement”). In the event of a conflict between the
Quality Agreement and this Agreement, this Agreement shall govern and control,
unless otherwise expressly provided in the Quality Agreement.

4.5   Mutual Obligations. Each Party shall obtain and maintain all regulatory
approvals (including facility licenses) required to manufacture its respective
Molecule in compliance with Applicable Law.

(b)   Each Party shall notify the other Party as promptly as possible in the
event any manufacturing delay (or other event) is likely to adversely affect its
ability to fulfill its obligations to supply its Molecule under this Agreement.

(c)   Each Party hereby agrees that it shall not disclose to the other Party
information related to the identity (including chemical identity), chemical
structure, or sequence (amino acid or nucleic acid) of its proprietary Molecule.
[***]



- 14 -

[***] Certain information in this document has been excluded pursuant to
Regulation S-K, Item 601(b)(10). Such excluded information is not material and
would likely cause competitive harm to the registrant if publicly disclosed.

--------------------------------------------------------------------------------

Execution Copy

[***].

(d)   For clarity, this Agreement does not create any obligation on the part of
either Party to provide its Molecule for any activities or purposes other than
to conduct the Study.

ARTICLE 5

STUDY DATA; SAMPLE ANALYSES AND SAMPLE DATA

5.1   Study Data.

(a)   Database. Corvus shall maintain all Study Data in its database in
accordance with Applicable Law. [***], Corvus shall timely provide such Study
Data to Genentech via electronic data transfer, in SAS format or as otherwise
agreed by the Parties.

(b)   Ownership of Study Data. Corvus shall own all right, title and interest in
and to Study Data from the single agent arm of the Study and such Study Data
shall be deemed Corvus Confidential Information. Corvus and Genentech shall
[***]. Genentech has the right to [***].

5.2   Samples and Sample Analyses.

(a)   Samples. During the Study, Corvus will direct the collection of certain
biologic samples from Subjects in both the single agent arm and Combination arm
(“Samples”), as set forth in the Protocol.

(b)   Sample Analysis. Each Party, [***], shall perform (directly or through an
Affiliate or Third Party acting on its behalf) the testing procedures and
analyses of the Samples (together “Sample Analysis”) pursuant to the sample
analysis plan attached hereto as Exhibit B (“Sample Analysis Plan”). The Sample
Analysis shall be performed by a Party within [***] of receipt of the Samples or
such other timeline as determined by the JDC. Neither Party shall use the
Samples for any purpose other than to perform the Sample Analyses for which it
is responsible, without the prior written consent of the other Party. Corvus
shall provide to Genentech the Samples necessary for Genentech to perform the
Sample Analyses.

5.3   Sample Data.

(a)   Corvus and Genentech will each generate data [***]. Each Party shall



- 15 -

[***] Certain information in this document has been excluded pursuant to
Regulation S-K, Item 601(b)(10). Such excluded information is not material and
would likely cause competitive harm to the registrant if publicly disclosed.

--------------------------------------------------------------------------------

Execution Copy

provide to the other Party the results and/or analysis generated in the course
of performing Sample Analyses for both the single agent arm and the Combination
arm via electronic data transfer or other format/media determined by the JDC.
Such results and/or analysis shall be provided to the other Party within [***]
of completion of the assay or as otherwise agreed by the JDC.

(b)   Corvus shall own all right, title and interest in and to [***] shall be
deemed Corvus Confidential Information.

(c)   Corvus and Genentech shall [***] (collectively “[***] Sample Data”). [***]
Sample Data shall be deemed Joint Confidential Information.

ARTICLE 6

INTELLECTUAL PROPERTY

6.1   Inventorship; Ownership and Use; Definitions.

(a)   Inventorship. The inventorship of any Collaboration Invention shall be
determined in accordance with United States patent laws.

(b)   Sole Ownership and Use of Molecule-Specific Inventions

(i)         Corvus shall solely own all right, title and interest in and to any
Collaboration Invention that [***] (“Corvus Owned Invention”). For the avoidance
of doubt, any Collaboration Invention generically encompassing [***], is a
Corvus Owned Invention. Corvus shall have the right to use and exploit any
Corvus Owned Invention for any and all purposes. Further, Corvus shall be
obligated to disclose any such Corvus Owned Invention [***].

(ii)       Genentech shall solely own all right, title and interest in and to
any Collaboration Invention that [***] (“Genentech Owned Invention”). For the
avoidance of doubt, any Collaboration Invention generically encompassing [***],
is a Genentech Owned Collaboration Invention. Genentech shall have the right to
use and exploit any Genentech Owned Invention for any and all purposes. Further,
Genentech shall be obligated to disclose any such Genentech Owned Invention
[***].



- 16 -

[***] Certain information in this document has been excluded pursuant to
Regulation S-K, Item 601(b)(10). Such excluded information is not material and
would likely cause competitive harm to the registrant if publicly disclosed.

--------------------------------------------------------------------------------

Execution Copy

(c)   Joint Ownership and Use of Jointly Owned Inventions. Genentech and Corvus
shall jointly own all right, title and interest in and to the any Collaboration
Invention that relates to [***] (in both cases, a “Jointly Owned Invention”) and
any Patent that claims or covers a Jointly Owned Invention (each, a “Joint
Patent”). Each Party shall promptly disclose to the other Party any Jointly
Owned Invention. During and after the Term, Genentech and Corvus shall use Joint
Confidential Information solely in connection with the activities contemplated
by, the exercise of rights permitted by or in order to further the purposes of
this Agreement as more specifically set forth in Section 7.1(b), unless
otherwise agreed in writing by the Parties. After the Term, with respect to
Joint Patents only, Genentech and Corvus shall [***].

(d)   Assignments and Cooperation. Each Party hereby assigns to the other Party
any joint or sole ownership interest in the Collaboration Inventions as
necessary to effectuate ownership of the Collaboration Inventions as set forth
in this Section 6.1. Each Party shall require its employees and Third Parties
acting on a Party’s behalf to assign to such Party any Collaboration Inventions
conceived, reduced to practice or otherwise created by such employees or Third
Parties, and to cooperate with such Party in connection with obtaining patent
protection therefor. The Parties agree to cooperate with each other to
effectuate ownership of the Collaboration Inventions as set forth in
Section 6.1, including by executing and recording documents.

6.2   Licenses.

(a)   License to Corvus. Genentech hereby grants to Corvus a non-exclusive,
worldwide, fully paid, perpetual, sublicensable (as described in Section 6.2(c))
license, under Genentech’s right, title and interest in and to the Genentech
Owned Inventions, solely for the purpose of performing [***] for use in the
Combination.

(b)   License to Genentech. Corvus hereby grants to Genentech a non-exclusive,
worldwide, fully paid, perpetual, sublicensable (as described in Section 6.2(c))
license, under Corvus’ right, title and interest in and to the Corvus Owned
Inventions, solely for the purpose of performing [***] for use in the
Combination.

(c)   Sublicenses; Exercise of Licensed Rights by Third Parties. Each Party may
sublicense the rights granted to such Party under this Section 6.2, and any
rights under such sublicense may be further sublicensed [***]. Further, the
rights under such licenses may be exercised by an Affiliate or Third Party on
behalf of such Party (or a sublicensee) without the grant of a sublicense of
such rights.

(d)   No Implied Licenses. Except as otherwise expressly provided in this
Agreement, this Agreement does not grant any right or license to either Party
under any of the



- 17 -

[***] Certain information in this document has been excluded pursuant to
Regulation S-K, Item 601(b)(10). Such excluded information is not material and
would likely cause competitive harm to the registrant if publicly disclosed.

--------------------------------------------------------------------------------

Execution Copy

other Party’s intellectual property rights (including pre-existing or
independently developed intellectual property rights), and no other right or
license is to be implied or inferred from any provision of this Agreement or by
the conduct of the Parties.

6.3   Patent Prosecution and Maintenance of Solely Owned Inventions. Each Party,
[***], has the right (but not the obligation) to Prosecute and Maintain any
Patents for Collaboration Inventions that such Party solely owns, including the
right to use Study Data and Sample Data in such Prosecution and Maintenance.

6.4   Patent Prosecution and Maintenance of Jointly Owned Inventions.

(a)   Prosecution and Maintenance of Joint Patents. At Genentech’s sole cost and
expense, Genentech shall be responsible for the Prosecution and Maintenance of
any Joint Patent through mutually agreed outside counsel (“Outside Patent
Counsel”); provided that Genentech consults with Corvus on the Prosecution and
Maintenance of any such Joint Patents as set forth in this Section 6.4.
Genentech shall instruct Outside Patent Counsel to provide each of Genentech and
Corvus with copies of any and all papers associated with such Prosecution and
Maintenance, including all filings, submissions and correspondence to and from a
patent office pertaining to such Prosecution and Maintenance so as to give
Corvus reasonable opportunities to provide comments in connection with such
Prosecution and Maintenance. Genentech and Corvus shall consult with each other
after receiving any substantive action or after any material development in such
Prosecution and Maintenance (including issues regarding the scope of, the
allowance of or the rejection of any claims and any proposed or actual response
to any correspondence from a patent office in connection with any such patent
applications or patents). Genentech shall consider and incorporate Corvus’
reasonable comments with respect to such Prosecution and Maintenance.

(b)   Selection of Outside Patent Counsel. Outside Patent Counsel shall be
selected by Genentech, following consultation with Corvus, within sixty (60)
days of the Effective Date or such other date as mutually agreed by the Parties.
During the Term, Genentech may, in its sole discretion, change the selected
outside counsel to new patent counsel, provided that Genentech consults with
Corvus prior to make such change. Following any such change of patent counsel in
accordance with this Section 6.4, the new patent counsel shall be deemed
“Outside Patent Counsel” for purposes of this Section 6.4.

(c)   Step-in Rights. In the event that Genentech declines to Prosecute and
Maintain a Patent for a Jointly Owned Invention or wishes to discontinue the
Prosecution and Maintenance of a Joint Patent in any countries or in particular
countries, Corvus, at its sole option, may continue such Prosecution and
Maintenance, at Corvus’ sole cost and expense.

(d)   Limitations on Filing of Joint Patents. Each Party covenants and agrees
that it will not, directly or indirectly, without the prior written consent of
the other Party, file any Patent covering a Jointly Owned Invention. In the
event [***].





- 18 -

[***] Certain information in this document has been excluded pursuant to
Regulation S-K, Item 601(b)(10). Such excluded information is not material and
would likely cause competitive harm to the registrant if publicly disclosed.

--------------------------------------------------------------------------------

Execution Copy

(e)   Joint Research Agreement. This Agreement shall be deemed a joint research
agreement under 35 U.S.C. §102(c) and any foreign counterparts entered into for
the purpose of developing the combination of Corvus Molecule and Genentech
Molecule.

(f)   European Patent Court. At any time prior to the end of the “transitional
period” as such term is used in Article 83 of the Agreement on a Unified Patent
Court between the participating Member States of the European Union, for a given
relevant EU Patent, Genentech may request in writing that Corvus, with respect
to Patents claiming a Jointly Owned Invention, either (i) opt out from the
exclusive competence of the Unified Patent Court or (ii) if applicable, withdraw
a previously-registered opt-out, and Corvus shall notify the Registry [***] and
take such other action as may be necessary to effect the opt-out or opt-out
withdrawal (“Register”). Corvus shall Register [***] as a result of taking the
requested action.

6.5   Third Party Infringement, Third Party Challenges and Third Party
Allegations of Infringement.

(a)   Notice. Each Party shall promptly provide the other Party with written
notice reasonably detailing any known or alleged infringement by a Third Party
of any Joint Patent, including Third Party submissions and post-grant reviews,
unenforceability, or non-infringement of any such Joint Patent (collectively
“Third-Party Infringement”). Within fifteen (15) days after receipt of such
notice, the Parties shall consult with each other to determine the response to
any Third Party Infringement.

(b)   Enforcement or Defense.

(i)         Subject to consultation with Corvus as set forth in Section 6.4(a),
Genentech will have the initial right to determine and control a course of
action designed to curtail or address such Third Party Infringement, whether
legal or commercial, in connection with such Third Party Infringement, against
such Third Party which is infringing the Joint Patent or challenging the
validity, patentability, or enforceability of the Joint Patent, at its own
expense, as it reasonably determines appropriate.

(ii)       Genentech shall keep Corvus reasonably informed as to any legal or
other courses of action it pursues pursuant to this subsection (i). Corvus shall
provide reasonable assistance to Genentech in connection therewith, including by
executing reasonably appropriate documents, cooperating in discovery and joining
as a party to the action.

(iii)      In connection with any such proceeding, Genentech shall not enter
into any settlement admitting the invalidity of, or otherwise impairing the
Joint Patent without the prior written consent of Corvus, such consent not to be
unreasonably withheld. Any recoveries received from such an action arising from
Third Party Infringement shall be applied as follows:

(A)       First, to reimburse each Party for all Out-of-Pocket Costs in
connection with such proceeding (on a pro rata basis, based on each Party’s
respective litigation costs, to the extent the recovery was less than all such
litigation costs); and





- 19 -

[***] Certain information in this document has been excluded pursuant to
Regulation S-K, Item 601(b)(10). Such excluded information is not material and
would likely cause competitive harm to the registrant if publicly disclosed.

--------------------------------------------------------------------------------

Execution Copy

(B)       Second, any remainder shall be paid [***] to Genentech and [***] to
Corvus.

(iv)       If, within sixty (60) days after Genentech’s receipt of a notice of a
Third Party Infringement, Genentech does not take or decides not to take any
action as described in subsection (i) against a Third Party (who is infringing
such Joint Patent or is challenging the validity, patentability, or
enforceability of any Joint Patent), Corvus may, subject to the following
sentence, in its sole discretion, bring and control any legal action in
connection therewith at its sole expense. If Corvus intends to bring any such
legal action, it shall first notify Genentech in writing of such intent and the
reasons therefor and provide Genentech with an opportunity to indicate to Corvus
its reasons for not bringing such legal action. If Genentech provides either
[***]. Corvus shall keep Genentech reasonably informed as to any legal or
commercial courses of action it pursues pursuant to this subsection (ii). At the
request and expense of Corvus, Genentech shall provide reasonable assistance to
Corvus in connection therewith, including by executing reasonably appropriate
documents, and cooperating in discovery; provided, however, that nothing herein
shall require Genentech to join as a party or otherwise participate in such
legal action unless required by law or regulation, if in Genentech’s reasonable
opinion such participation will [***]. Genentech may choose, at its own expense,
to be represented in any such action by counsel of its own choice; provided,
however, that if Genentech is required as a necessary party to such action,
[***]. In connection with any such proceeding, Corvus shall not enter into any
settlement admitting the invalidity of or otherwise impairing any Joint Patent
without the prior written consent of Genentech, which consent shall not be
unreasonably withheld. [***].

ARTICLE 7

CONFIDENTIALITY

7.1   Disclosure and Use of Confidential Information. (a)    Corvus Confidential
Information and Genentech Confidential Information. Except to the extent
expressly authorized by this Agreement or otherwise agreed to in writing, each
Party (the “Receiving Party”) in possession of the Confidential Information of
the other Party (the “Disclosing Party”) shall: (i) hold in confidence and not
disclose the Disclosing Party’s Confidential Information to any Third Party,
(ii) take all reasonable precautions to protect the Confidential Information of
the other Party (including all precautions a Party employs with respect to its
own confidential information of a similar nature and taking reasonable
precautions to assure that no unauthorized use or disclosure is made by others
to whom access to the Confidential Information of the Party is granted) and
(iii) only use the Disclosing Party’s Confidential Information in connection
with activities contemplated by, the exercise of rights permitted by or in order
to further the purposes of this Agreement. The foregoing obligations of the
Receiving Party shall



- 20 -

[***] Certain information in this document has been excluded pursuant to
Regulation S-K, Item 601(b)(10). Such excluded information is not material and
would likely cause competitive harm to the registrant if publicly disclosed.

--------------------------------------------------------------------------------

Execution Copy

not apply to the Disclosing Party’s Confidential Information to the extent that
the Receiving Party establishes by written evidence that such Confidential
Information:

(i)         was already known to the Receiving Party, other than under an
obligation of confidentiality, at the time of its disclosure by the Disclosing
Party;

(ii)       was generally available to the public or otherwise part of the public
domain at the time of its disclosure by the Disclosing Party;

(iii)      became generally available to the public or otherwise part of the
public domain, other than through any act or omission of the Receiving Party in
breach of this Agreement, after its disclosure by the Disclosing Party;

(iv)       was disclosed to the Receiving Party, other than under an obligation
of confidentiality, by a Third Party who had no obligation to the Disclosing
Party not to disclose such information to others;

(v)        was subsequently developed by or on behalf of the Receiving Party
without use of the Disclosing Party’s Confidential Information or Joint
Confidential Information, as the case may be; or

(vi)       is no longer subject to the provisions of Section 7.1 by the prior
written consent of the Disclosing Party.

(b)   Joint Confidential Information. Except to the extent expressly authorized
by this Agreement (including Section 6.1(c)) or otherwise agreed to in writing,
each Party shall, with regard to Joint Confidential Information, (i) hold in
confidence and not disclose Joint Confidential Information to any Third Party,
(ii) take all reasonable precautions to protect Joint Confidential Information
(including all precautions a Party employs with respect to its own confidential
information of a similar nature and taking reasonable precautions to assure that
no unauthorized use or disclosure is made by others to whom access to the
Confidential Information of the Party is granted) and (iii) subject to Section
6.1(c), only use Joint Confidential Information in connection with activities
contemplated by, the exercise of rights permitted by or in order to further the
purposes of this Agreement.

7.2   Authorized Disclosures. (c)

(a)   Legal Compliance. A Party may disclose the other Party’s Confidential
Information or Joint Confidential Information, as the case may be, if such
disclosure is required by law, rule or regulation (including to comply with the
order of a court or governmental regulations , and any disclosure requirements
of the Securities and Exchange Commission or the securities exchange or other
stock market on which such Party’s securities are traded), but only to the
extent such disclosure is reasonably necessary for such compliance; provided,
however, except for disclosures otherwise permitted under Section Article 3, or
as otherwise required or necessitated by law, such Party shall where practicable
provide prompt notice of such disclosure requirement to the other Party and
provide reasonable assistance to enable such other Party to seek a protective
order or otherwise prevent such disclosure (in each case, to the extent it is
legally permitted to do so).



- 21 -

[***] Certain information in this document has been excluded pursuant to
Regulation S-K, Item 601(b)(10). Such excluded information is not material and
would likely cause competitive harm to the registrant if publicly disclosed.

--------------------------------------------------------------------------------

Execution Copy

(b)   Regulatory Authorities. A Party may disclose the other Party’s
Confidential Information or Joint Confidential Information, as the case may be,
to Regulatory Authorities to the extent such disclosure is required to comply
with applicable governmental regulations or is in connection with such Party’s
filings, submissions and communications with Regulatory Authorities regarding
such Party’s Molecule.

(c)   Subcontractors. A Party may disclose the other Party’s Confidential
Information or Joint Confidential Information, as the case may be, to
subcontractors to the extent such disclosure is required to conduct the Study or
perform the Sample Analysis; provided that any such subcontractors are
contractually bound in writing by obligations reasonably similar to those set
forth in Section 7.1.

(d)   Affiliates; Professional Advisors; Other Third Parties. A Party may
disclose the terms of this Agreement (or a summary thereof) or the other Party’s
Confidential Information or Joint Confidential Information, as the case may be,
on a confidential basis and to the extent reasonably necessary, to its
Affiliates, board members, accountants, attorneys, auditors or other
professional advisors; provided that any such board members, accountants,
attorneys, auditors or other professional advisors are contractually bound in
writing by obligations reasonably similar to those set forth in Section 7.1.
[***]. Notwithstanding the foregoing, [***], to a potential or actual licensee
or corporate partner, provided that (i) such disclosure is [***]; (ii) such
[***]; (iii) any such disclosure is not [***]; and (iv) Corvus provides written
notice to Genentech prior to [***].

7.3   Continuing Obligation. Article 7 shall survive the expiration or
termination of this Agreement for a period of [***].

7.4   Termination of Prior Agreements. As of the Effective Date, this Agreement
supersedes the Non-Disclosure Agreement between Corvus and Hoffman-La Roche Inc.
(covering the Roche Group, including Genentech) effective as of [***]. All
“Information” (as defined in such non-disclosure agreement) exchanged between
the Parties thereunder shall be deemed Confidential Information of the
Disclosing Party hereunder and shall be subject to the provisions of Article 7.



- 22 -

[***] Certain information in this document has been excluded pursuant to
Regulation S-K, Item 601(b)(10). Such excluded information is not material and
would likely cause competitive harm to the registrant if publicly disclosed.

--------------------------------------------------------------------------------

Execution Copy

ARTICLE 8

PUBLIC DISCLOSURES; USE OF NAMES

8.1   Clinical Trials Registries. Corvus agrees that it is the “responsible
party” as that term is used in Title VIII Section 801 of the Food Drug
Administration Amendments Act 2007 (known as FDAAA 801) and, as such, agrees to
timely post the required Study information on ClinicalTrials.gov, and on other
clinical trials registries as required by Applicable Law.

8.2   Publications and Presentations.

(a)   Corvus may publish or present the final results of the Study (in
accordance with this Section 8.2); provided that Corvus gives Genentech an
opportunity to review and provide comments in accordance with subsection (b).

(b)   In the event that either Party (for purposes of this Section, the
“Publishing Party”) wishes to publish or present any Study Data or Sample Data,
the Publishing Party shall submit to the other Party (for purposes of this
Section, the “Reviewing Party”) all materials related to the proposed
publication or presentation (including posters, abstracts, manuscripts and
written descriptions of oral presentations) at least [***] days (or [***], in
the case of abstracts) prior to the date of submission for publication or the
date of presentation, whichever is earlier, of any of such submitted materials.
The Reviewing Party shall review such submitted materials and respond to the
Publishing Party as soon as reasonably possible, but in any case within [***]
(or [***], in the case of abstracts) of receipt thereof. The Publishing Party
will be permitted to publish or present such Study Data or Sample Data, but
shall give reasonable consideration to any request by the Reviewing Party;
provided, however, at the request of the Reviewing Party, the Publishing Party
shall (i) delete from such proposed publication or presentation Confidential
Information of the Reviewing Party (including Sample Data), provided that the
Publishing Party shall have no obligation to delete any Study Data; and/or
(ii) if such proposed publication or presentation contains patentable subject
matter owned solely or jointly by the Reviewing Party, delay such proposed
publication or presentation, for [***], to permit the Reviewing Party to prepare
and file a patent application. The Publishing Party shall comply with all
applicable requirements regarding disclosure of industry support (financial or
otherwise) in connection with any publications and presentations. For clarity,
the provisions of this Section 8.2 only apply to publications or presentations
of Study Data or Sample Data and do not apply to any other publications or
presentations by a Party, including with respect to results from such Party’s
development activities outside of the Study.

(c)   Authorship of publications or presentations of final results of the Study
and/or any Study Data or Sample Data shall be determined in accordance with
appropriate scientific and academic standards and customs.

8.3   Press Releases and Other Public Disclosures.

(a)   Generally. For purposes of Section 8.3, a “Disclosure” means a press
release or other public disclosure concerning this Agreement or the subject
matter hereof, including the terms and conditions of this Agreement and the
Protocol. The provisions of Section 8.3 are in addition to the provisions of
Article 7.



- 23 -

[***] Certain information in this document has been excluded pursuant to
Regulation S-K, Item 601(b)(10). Such excluded information is not material and
would likely cause competitive harm to the registrant if publicly disclosed.

--------------------------------------------------------------------------------

Execution Copy

(b)   Review and Approval. Each Party agrees that the other Party shall have no
less than [***] (before the date of a proposed Disclosure) to review and provide
comments regarding any proposed Disclosure (subject to Section 8.3(d)), unless a
shorter review time is agreed to by both Parties. Except for Disclosures covered
by other provisions of Section 8.3, if a Party desires to make a Disclosure, it
shall obtain the other Party’s prior written approval for the proposed
Disclosure. Disclosures include public communications that contain previously
disclosed information; provided, however, neither Party shall be required to
obtain the other Party’s approval to repeat any information regarding the terms
of this Agreement that has already been publicly disclosed by such Party, or by
the other Party, in accordance with Section 8.3, provided such information
remains accurate at such time.

(c)   Disclosure Required by Law. In the event that one Party reasonably
concludes, based on the opinion of legal counsel, that a Disclosure is required
by law, rule or regulation (including the disclosure requirements of the
Securities and Exchange Commission or the securities exchange or other stock
market on which such Party’s securities are traded (for purposes of Section 8.3,
collectively, an “Exchange”)), such Party shall provide the other Party with
such advance notice of this Disclosure as it reasonably can, but shall not be
required to obtain approval therefor. Each Party agrees that it shall obtain its
own legal advice with regard to its compliance with securities laws, rules and
regulations, and will not rely on any statements made by the other Party
relating to such securities laws, rules and regulations.

(d)   Filing of Agreement. The Parties acknowledge that either or both Parties
may be obligated under the disclosure requirements of an Exchange to file a copy
of this Agreement with such Exchange. Each Party shall be entitled to make such
a required filing, provided that it uses reasonable efforts to request
confidential treatment of the commercial terms and sensitive technical terms of
this Agreement, to the extent such confidential treatment is reasonably
available to such Party. The filing Party shall provide to the other Party a
copy of this Agreement marked to show the provisions for which the filing Party
intends to seek confidential treatment no less than [***] before the date of the
proposed filing, for such other Party’s review and comment, [***].

8.4   Use of Names. Each Party agrees to identify the other Party and
acknowledge its support in any press release and any publication or presentation
of the Study Data or Sample Data (which shall be in accordance with other
provisions of this Agreement, including Section 8.2). Except as otherwise
expressly provided in this Agreement, no right, express or implied, is granted
by the Agreement to use in any manner the name of “Corvus,” “Genentech”, “Roche”
or any other trade name or trademark of the other Party (or its Affiliates) in
any public statement or for commercial, marketing or other promotional purpose,
without the other Party’s prior written consent.

ARTICLE 9

HUMAN SUBJECTS

9.1   Informed Consent. Corvus shall obtain the informed written consent of all
Subjects participating in the Study, in accordance with Applicable Law. [***]



- 24 -

[***] Certain information in this document has been excluded pursuant to
Regulation S-K, Item 601(b)(10). Such excluded information is not material and
would likely cause competitive harm to the registrant if publicly disclosed.

--------------------------------------------------------------------------------

Execution Copy

[***]. Corvus shall provide copies of such informed written consents upon
Genentech’s request. Corvus further represents and warrants that the Samples may
be used as contemplated in this Agreement [***].

9.2   IRB Approval. Corvus shall obtain IRB review and approval of the Protocol
and the informed consent form to be used in the Study in accordance with
Applicable Law.

9.3   Patient Privacy and Data Protection. Each Party shall comply with
Applicable Law relating to patient privacy and data protection. Such compliance
includes [***] for the purposes of [***]. Each Party agrees that [***].

ARTICLE 10

SUBCONTRACTING; RECORDS

10.1 Subcontracting. Each Party shall have the right to delegate any portion of
its obligations under this Agreement to a subcontractor, provided that such
Party shall remain solely and fully liable for the performance of such
subcontractors. Each Party shall ensure that each of its subcontractors performs
its obligations pursuant to the terms of this Agreement, including the Exhibits.
Each Party shall use reasonable efforts to obtain and maintain copies of
documents relating to the obligations performed by such subcontractors that are
held by or under the control of such subcontractors and that are required to be
provided to the other Party under this Agreement.

10.2 Records.

(a)   In addition to providing Study Data to Genentech under Section 5.1(a),
[***]



- 25 -

[***] Certain information in this document has been excluded pursuant to
Regulation S-K, Item 601(b)(10). Such excluded information is not material and
would likely cause competitive harm to the registrant if publicly disclosed.

--------------------------------------------------------------------------------

Execution Copy

[***].

(b)   Corvus (or its designee) shall maintain such records for at least the
period of time required by Applicable Law, but for no less than [***] following
the completion or termination of the Study.

ARTICLE 11

COMPLIANCE WITH LAWS

11.1    Compliance with Laws and Policies. Each Party shall perform activities
under this Agreement in compliance with Applicable Law and in accordance with
good business ethics and the ethics and other corporate policies applicable to
such Party. Specifically, each Party covenants that it, its directors,
employees, officers, and anyone acting on its behalf, shall not, in connection
with the performance of this Agreement, directly or indirectly, make, promise,
authorize, ratify or offer to make, or take any act in furtherance of any
payment or transfer of anything of value for the purpose of influencing,
inducing or rewarding any act, omission or decision to secure an improper
advantage; or improperly assisting it in obtaining or retaining business for it
or the other Party, or in any way with the purpose or effect of public or
commercial bribery. Other provisions of the Agreement require compliance with
specified areas of Applicable Law and such other provisions do not limit the
scope of compliance required of the Parties under this Section.

11.2    Debarment. Corvus shall require each Project Participant to represent
and warrant that neither the Project Participant nor anyone employed by such
Project Participant has been debarred under 21 USC § 335a, disqualified under
21 CFR § 312.70 or § 812.119, sanctioned by a Federal Health Care Program (as
defined in 42 USC § 1320a-7b(f)), including the federal Medicare or a state
Medicaid program, or debarred, suspended, excluded or otherwise declared
ineligible from any other similar regional, national, federal or state agency or
program. If a Project Participant receives notice of debarment, suspension,
sanction, exclusion, ineligibility or disqualification under the
foregoing-referenced statutes, Corvus shall promptly notify Genentech, and the
Parties shall agree upon appropriate action to address the matter.

ARTICLE 12

TERM; TERMINATION

12.1    Term. Unless sooner terminated as provided in Article 12, this Agreement
shall expire on the one year anniversary of the date that Corvus provides the
Final Study Report to Genentech or termination of the Study (in either case,
“Term”).

12.2    Termination for Material Breach. Either Party may terminate this
Agreement, by notice to the other Party, for any material breach of this
Agreement by the other Party, if such breach is not cured within [***] after the
allegedly breaching Party receives notice of such breach from the non-breaching
Party; provided, however, if such breach is not capable of being cured within
such [***] period, the cure period shall be extended for such amount



- 26 -

[***] Certain information in this document has been excluded pursuant to
Regulation S-K, Item 601(b)(10). Such excluded information is not material and
would likely cause competitive harm to the registrant if publicly disclosed.

--------------------------------------------------------------------------------

Execution Copy

of time that the Parties agree to in writing is reasonably necessary to cure
such breach, so long as the allegedly breaching Party is using diligent efforts
to do so.

12.3    Termination for Other Reasons. Either Party may terminate this Agreement
immediately, by notice to the other Party, if: (a) based on a review of Study
Data or other Study-related information, such Party determines that the Study
may unreasonably affect patient safety; (b) any Regulatory Authority or IRB
withdraws the authorization and/or approval to conduct the Study; (c) any
Regulatory Authority takes any action, or raises any objection, that prevents
such Party from supplying its Molecule for purposes of the Study; (d) the other
Party breaches the representation and warranty under Section 13.1(c); or
(e) such Party determines, in its sole discretion, to discontinue all
development of its Molecule, for medical, scientific, business or legal reasons,
[***].

12.4     Effects of Termination or Expiration.

(a)   Study Wind-Down. Following termination of this Agreement under
Section 12.2 or Section 12.3, the Parties shall cooperate to ensure the orderly
wind-down of Study activities, taking into consideration the safety and welfare
of Subjects.

(b)   Accrued Rights and Obligations. Except as otherwise expressly provided in
this Agreement, termination of this Agreement shall not affect the rights and
obligations of the Parties that accrued prior to the effective date of such
termination. Any right that a Party has to terminate this Agreement, and any
rights that such Party has under Article 12, shall be in addition to and not in
lieu of all other rights or remedies that such Party may have at law or in
equity or otherwise.

(c)   Survival. Except as otherwise expressly provided in this Agreement, the
following shall survive this Agreement’s expiration or termination for any
reason:  Article 1 (Definitions), Section 2.6 (Regulatory Matters), Section
1.1(a) (Documentation), Section 2.11 (Additional Studies), Section 2.12 (Right
of First Negotiation), Section 5.1(b) (Ownership of Study Data), Sections 5.3(b)
and (c) (Sample Data), Article 6 (Intellectual Property and Licenses),
Article 7 (Confidentiality), Article 8 (Public Disclosures; Use of Names),
Section 9.3 (Patient Privacy and Data Protection), Section 10.2(a) (Records),
Section 12.4 (Effects of Termination), Section 13.2 (Disclaimers), Section 14.1
(Indemnification), Section 14.2 (Limitation on Liability), Article 15 (Dispute
Resolution) and Article 16 (Miscellaneous). To the extent applicable to a
Section or Article that survives the expiration or termination of this
Agreement, any other Sections and Articles that are (directly or indirectly)
referenced in, or refer to, such surviving Section or Article shall survive.



- 27 -

[***] Certain information in this document has been excluded pursuant to
Regulation S-K, Item 601(b)(10). Such excluded information is not material and
would likely cause competitive harm to the registrant if publicly disclosed.

--------------------------------------------------------------------------------

Execution Copy

ARTICLE 13

REPRESENTATIONS AND WARRANTIES

13.1    Mutual Representations and Warranties. Each Party represents and
warrants to the other Party the following:

(a)   Such Party has the full right, power and authority, and has obtained all
approvals, permits or consents necessary, to enter into this Agreement, to
perform all of its obligations hereunder.

(b)   Such Party has not entered into prior to the Effective Date, and shall not
enter into during the Term, any agreement that conflicts with a Party’s
obligations hereunder.

(c)   Neither Party nor anyone employed by it has been debarred under
21 USC § 335a, disqualified under 21 USC § 312.70 or § 812.119, sanctioned by a
Federal Health Care Program (as defined in 42 USC § 1320a-7b(f)), including the
federal Medicare or a state Medicaid program, or debarred, suspended, excluded
or otherwise declared ineligible from any other similar regional, national,
federal or state agency or program. If such Party receives notice of debarment,
suspension, sanction, exclusion, ineligibility or disqualification under the
foregoing-referenced statutes, such Party shall promptly notify the other Party,
and the Parties shall agree upon appropriate action to address the matter.

13.2    Disclaimers. NEITHER PARTY REPRESENTS OR WARRANTS THAT THE STUDY WILL BE
SUCCESSFUL OR LEAD TO ANY PARTICULAR RESULT. EXCEPT AS OTHERWISE EXPRESSLY
PROVIDED IN THIS AGREEMENT, NEITHER PARTY MAKES ANY REPRESENTATION OR WARRANTY
OF ANY KIND WITH RESPECT TO ITS RESPECTIVE MOLECULE, MATERIALS OR INFORMATION
SUPPLIED BY IT TO THE OTHER PARTY HEREUNDER, AND EXPRESSLY DISCLAIMS ALL
WARRANTIES, EXPRESS OR IMPLIED, INCLUDING WARRANTIES OF MERCHANTABILITY, FITNESS
FOR A PARTICULAR PURPOSE AND NON-INFRINGEMENT.

ARTICLE 14

INDEMNIFICATION; LIMITATION ON LIABILITY; INSURANCE

14.1    Indemnification.

(a)   Definitions. The following definitions are for purposes of Section 14.1:

(i)         “Claims” means claims, suits, actions, demands or other proceedings
by any Third Party arising out of this Agreement or the Study, including product
liability claims.

(ii)       “Indemnitee” means, as applicable, a Corvus Indemnitee (as defined in
Section 14.1(b)(i)) or a Genentech Indemnitee (as defined in
Section 14.1(c)(i)).

(iii)      “Losses” means any and all liabilities, damages, settlements,
penalties, fines, costs or expenses (including, reasonable attorneys’ fees and
other expenses of litigation).



- 28 -

[***] Certain information in this document has been excluded pursuant to
Regulation S-K, Item 601(b)(10). Such excluded information is not material and
would likely cause competitive harm to the registrant if publicly disclosed.

--------------------------------------------------------------------------------

Execution Copy

(b)   Indemnification by Genentech.

(i)         Indemnification Scope. Genentech hereby agrees to indemnify, defend
and hold harmless each of Corvus, its Affiliates and its and their officers,
directors, employees, subcontractors and agents (for purposes of Section 14.1,
each, a “Corvus Indemnitee”) from and against Losses incurred in connection with
Claims, to the extent such Losses (A) arise out of or in connection with (1) the
negligence or willful misconduct of any Genentech Indemnitees; (2) Genentech’s
breach of any of its representations, warranties, covenants or obligations under
this Agreement; or (3) Genentech’s breach of any Applicable Law pertaining to
activities it performs under this Agreement or (B) are directly caused by the
Genentech Molecule.

(ii)       Procedures. Corvus shall (A) notify Genentech of any Claim for which
it seeks to exercise its rights under Section 14.1(b)(i) as soon as reasonably
possible after it receives notice of such Claim; (B) permit Genentech to assume
the sole control of the defense thereof, including the right to settle or
conclude such defense; (C) cooperate as reasonably requested (at the expense of
Genentech) in the defense of such Claim; and (D) not settle such Claim without
the express, prior written consent of Genentech. Genentech’s obligations under
Section 14.1(b)(i) shall not apply (A) to amounts paid in settlement of any
Claims if such settlement is effected without Genentech’s consent or (B) to the
extent any Losses arise out of or in connection with (1) the negligence or
willful misconduct of any Corvus Indemnitees; (2) Corvus’ breach of any of its
representations, warranties, covenants or obligations under this Agreement; or
(3) Corvus’ breach of any Applicable Law pertaining to activities it performs
under this Agreement.

(c)   Indemnification by Corvus.

(i)         Indemnification Scope. Corvus hereby agrees to indemnify, defend (if
requested by Genentech) and hold harmless each of Genentech, its Affiliates and
its and their officers, directors, employees, subcontractors and agents (for
purposes of Section 14.1, each, a “Genentech Indemnitee”) from and against
Losses incurred in connection with Claims, to the extent such Losses (A) arise
out of or in connection with (1) the negligence or willful misconduct of any
Corvus Indemnitees; (2) Corvus’ breach of any of its representations,
warranties, covenants or obligations under this Agreement; or (3) Corvus’ breach
of any Applicable Law pertaining to activities it performs under this Agreement
or (B) are directly caused by the Corvus Molecule.

(ii)       Procedures. Genentech shall notify Corvus of any Claim for which it
seeks to exercise its rights under Section 14.1(c)(i) as soon as reasonably
possible after it receives notice of such Claim. If requested by Genentech,
Corvus shall assume control of the defense thereof, with counsel mutually
satisfactory to the Parties, including the right to settle or conclude such
defense. In the event that Genentech requests that Corvus assume such control,
Genentech shall (A) cooperate as reasonably requested (at the expense of Corvus)
in the defense of such Claim and (B) not settle such Claim without the express,
prior written consent of Corvus. Corvus’ obligations under Section 14.1(c)(i)
shall not apply (A) to amounts paid in settlement of any Claims if such
settlement is effected without Corvus’ consent or (B) to the extent any Losses
arise out of or in connection with (1) the negligence or willful misconduct of
any Genentech Indemnitees; (2) Genentech’s breach of any of its representations,
warranties, covenants or



- 29 -

[***] Certain information in this document has been excluded pursuant to
Regulation S-K, Item 601(b)(10). Such excluded information is not material and
would likely cause competitive harm to the registrant if publicly disclosed.

--------------------------------------------------------------------------------

Execution Copy

obligations under this Agreement; or (3) Genentech’s breach of any Applicable
Law pertaining to activities it performs under this Agreement.

(d)    Limitations. The failure of an Indemnitee to deliver notice to the other
Party (for purposes of this Section 14.1(d), the “Indemnitor”) within a
reasonable time after the commencement of any Claim for which such Indemnitee
seeks to exercise its rights under Section 14.1, to the extent prejudicial to
the Indemnitor’s ability to defend such Claim, shall relieve the Indemnitor of
its obligation to the Indemnitees under Section 14.1. The Parties agree that
only Corvus or Genentech may seek to exercise the rights under Section 14.1 (on
its own behalf or on behalf of its Indemnitees), and other Indemnitees may not
directly seek to exercise such rights.

(e)    Study Subjects. [***]

14.2    Limitation on Liability. IN NO EVENT SHALL EITHER PARTY BE LIABLE FOR
ANY CONSEQUENTIAL, INDIRECT, INCIDENTAL, PUNITIVE OR EXEMPLARY DAMAGES, HOWEVER
CAUSED; PROVIDED HOWEVER, NOTHING IN THIS SECTION 14.2 IS INTENDED TO LIMIT THE
RIGHTS OR OBLIGATIONS OF EITHER PARTY UNDER SECTION 14.1.

14.3    Insurance.

(a)   General. Each Party shall maintain insurance coverage as set forth in
Section 14.3; provided, however, Genentech has the right, in its sole
discretion, to self-insure, in part or in whole, for any such coverage.
Insurance coverage shall be primary insurance with respect to each Party’s own
participation under this Agreement and shall be maintained with an insurance
company or companies having an A.M. Best’s rating (or its equivalent) of A-VII
or better. On request, each Party shall provide to the other Party certificates
of insurance evidencing the insurance coverage required under Section 14.3. Each
Party shall provide to the other Party at least [***] notice of any
cancellation, nonrenewal or material change in any of the required insurance
coverages. The limits of any required insurance coverage shall not limit the
Parties’ liability under the indemnification provisions of this Agreement.

(b)   Genentech Coverage. Genentech shall maintain product liability insurance
relating to the Genentech Molecule provided by Genentech under this Agreement,
for limits no less than [***] per occurrence and [***] in the aggregate.

(c)   Corvus Coverage. Corvus shall maintain in full force and effect through
the term of this Agreement, sufficient insurance, including (i) commercial
general liability (including contractual liability) insurance covering bodily
injury and property damage arising out of Corvus’ obligations under this
Agreement, for limits no less than [***] per occurrence and [***] in the
aggregate and (ii) product liability insurance relating to the Corvus Molecule
provided by Corvus under this Agreement, for limits of no less than [***] per
occurrence and [***] in the aggregate. For claims-made type coverage, product
liability



- 30 -

[***] Certain information in this document has been excluded pursuant to
Regulation S-K, Item 601(b)(10). Such excluded information is not material and
would likely cause competitive harm to the registrant if publicly disclosed.

--------------------------------------------------------------------------------

Execution Copy

insurance shall be maintained for a minimum of [***] after the last Subject
receives treatment in connection with the Study (which may be achieved, without
limitation, by way of an extended reporting period endorsement), including any
treatment received after Study Completion, but not less than the statute of
limitations in the state or location where the Study is being conducted. Corvus
shall ensure prior to the enrollment of any Subjects that the insurance policies
required by this Section cover injuries that may arise in connection with the
Study.

ARTICLE 15

DISPUTE RESOLUTION

15.1    Internal Resolution. Corvus and Genentech recognize that a dispute,
controversy or claim of any nature whatsoever arising out of or relating to this
Agreement (each, a “Dispute”) may from time to time arise during the Term. In
the event of the occurrence of such a Dispute, the Parties shall first refer
such Dispute to the JDC pursuant to Section 3.1(c). If the JDC cannot resolve
such Dispute, the Party bringing the Dispute shall provide written notice,
including a description of the Dispute and the steps taken to resolve such
Dispute, to the other Party. Upon receipt of such notice, the Dispute shall be
referred to [***] and [***] for resolution, prior to proceeding under the other
provisions of Article 15. In the event that such Dispute is not resolved within
[***] of such other Party’s receipt of such notice, [***]. For all other
Disputes not subject to final decision making authority of a Party, either Party
may commence an arbitration to resolve such Dispute in accordance with Section
15.2.

15.2    Arbitration. Except as otherwise expressly provided in this Agreement,
the Parties agree that any Dispute not resolved internally by the Parties
pursuant to Section 15.1 shall be resolved through binding arbitration conducted
by the American Arbitration Association in accordance with the then prevailing
Commercial Arbitration Rules of the American Arbitration Association (for
purposes of Article 15, the “Rules”), except as modified in this Agreement,
applying the substantive law specified in Section 16.2.

(a)   Arbitrators; Location. Each Party shall select one (1) arbitrator, and the
two (2) arbitrators so selected shall choose a third arbitrator. All three (3)
arbitrators shall serve as neutrals and have at least ten (10) years of both
(i) dispute resolution experience (which may include judicial experience) and
(ii) legal or business experience in the biotech or pharmaceutical industry. If
a Party fails to nominate its arbitrator, or if the Parties’ arbitrators cannot
agree on



- 31 -

[***] Certain information in this document has been excluded pursuant to
Regulation S-K, Item 601(b)(10). Such excluded information is not material and
would likely cause competitive harm to the registrant if publicly disclosed.

--------------------------------------------------------------------------------

Execution Copy

the third arbitrator, the necessary appointments shall be made in accordance
with the Rules. Once appointed by a Party, such Party shall have no ex parte
communication with its appointed arbitrator. The arbitration proceedings shall
be conducted in [***].

(b)   Procedures; Awards.  Each Party agrees to use reasonable efforts to make
all of its then current employees available, if reasonably needed, and agrees
that the arbitrators may deem any employee or person as necessary to the
arbitration.  The arbitrators shall be instructed and required to render a
written, binding, non-appealable resolution and award on each issue that clearly
states the basis upon which such resolution and award is made.  The written
resolution and award shall be delivered to the Parties as expeditiously as
possible, but in no event more than ninety (90) days after conclusion of the
hearing, unless otherwise agreed by the Parties.  Judgment upon such award may
be entered in any competent court or application may be made to any competent
court for judicial acceptance of such an award and order for enforcement.  Each
Party agrees that, notwithstanding any provision of applicable law or of this
Agreement, it will not request, and the arbitrators shall have no authority to
award punitive or exemplary damages against any Party.

(c)   Interim Equitable Relief. Notwithstanding anything to the contrary in
Article 15, in the event that a Party reasonably requires relief on a more
expedited basis than would be possible pursuant to the procedure set forth in
Article 15, such Party may seek a temporary injunction or other interim
equitable relief in a court of competent jurisdiction pending the opportunity of
the arbitrators to review the decision under Article 15. Such court shall have
no jurisdiction or ability to resolve disputes beyond the specific issue of
temporary injunction or other interim equitable relief.

(d)   Protective Orders; Arbitrability. At the request of either Party, the
arbitrators shall enter an appropriate protective order to maintain the
confidentiality of information produced or exchanged in the course of the
arbitration proceedings. The arbitrators shall have the power to decide all
questions of arbitrability.

15.3    Subject Matter Exclusions. Notwithstanding the provisions of Section
15.2, any Dispute not resolved internally by the Parties pursuant to Section
15.1 that involves the scope, enforceability, validity or infringement of any
Corvus Patent, Genentech Patent or Joint Patent (a) that is issued in the United
States shall be subject to actions before the United States Patent and Trademark
Office and/or submitted exclusively to the federal court located in the
jurisdiction of the district where any of the defendants resides; and (b) that
is issued in any other country shall be brought before an appropriate regulatory
or administrative body or court in that country, and the Parties hereby consent
to the jurisdiction and venue of such courts and bodies.

15.4    Continued Performance. Provided that this Agreement has not terminated,
the Parties agree to continue performing under this Agreement in accordance with
its provisions, pending the final resolution of any Dispute.



- 32 -

[***] Certain information in this document has been excluded pursuant to
Regulation S-K, Item 601(b)(10). Such excluded information is not material and
would likely cause competitive harm to the registrant if publicly disclosed.

--------------------------------------------------------------------------------

Execution Copy

ARTICLE 16

MISCELLANEOUS

16.1 Notices. Except as otherwise expressly provided in this Agreement, any
notice required under this Agreement shall be in writing, shall specifically
refer to this Agreement and shall be sent in accordance with the provisions of
this Section 16.1. Notices shall be sent via one of the following means and will
be effective (a) on the date of delivery, if delivered in person; (b) on the
date of receipt, if sent by a facsimile (with delivery confirmed); or (c) on the
date of receipt, if sent by private express courier or by first class certified
mail, return receipt requested (or its equivalent). Any notice sent via
facsimile shall be followed by a copy of such notice by private express courier
or by first class mail. Notices shall be sent to the other Party at the
addresses set forth below. Either Party may change its addresses for purposes of
this Section 16.1 by sending written notice to the other Party.

If to Corvus:

Corvus Pharmaceuticals, Inc.

863 Mitten Road

Suite 102

Burlingame, CA 94010

Attn: Richard Miller, M.D.

Telephone: (650) 900-4520

Facsimile: N/A



with a required copy to:

Latham & Watkins

140 Scott Drive

Menlo Park, CA 94025

Attn: Alan C. Mendelson, Esq.

Telephone: (650) 328-4600

Facsimile: (650) 463-3000

If to Genentech:

Genentech, Inc.

1 DNA Way

South San Francisco, CA 94080

Attn: Corporate Secretary

Telephone: (650) 225-1000

Facsimile: (650) 467-9146





- 33 -

[***] Certain information in this document has been excluded pursuant to
Regulation S-K, Item 601(b)(10). Such excluded information is not material and
would likely cause competitive harm to the registrant if publicly disclosed.

--------------------------------------------------------------------------------

Execution Copy

with a required copy to:

F Hoffmann-La Roche Ltd

Grenzacherstrasse 124

CH-4070 Basel

Switzerland

Attn: Head of Oncology, Business Development, Roche Partnering

Telephone: +41 61 688 06 29



16.2     Governing Law. This Agreement shall be governed by and construed under
the laws of the State of Delaware, without regard to conflict of laws
principles. The Parties hereby exclude from this Agreement the application of
the United Nations Convention on Contracts for the International Sale of Goods.

16.3     Assignment.

(a)   General. Except as otherwise expressly provided in this Agreement, neither
Party may assign any of its rights or delegate any of its obligations under this
Agreement without the prior written consent of the other Party, such consent not
to be unreasonably withheld. Subject to the other provisions of Section 16.3,
either Party may assign this Agreement, in part or in its entirety, to (a) an
Affiliate; (b) an acquirer of all its capital stock (by reverse triangular
merger or otherwise) or all or substantially all its assets; or [***] (for
purposes of Section 16.3, any of the foregoing, a “Change of Control”), provided
that in the event of any Change of Control, the Third Party to which this
Agreement is assigned expressly agrees in writing to assume and be bound by the
obligations of the assigning Party under this Agreement. A copy of such writing
shall be provided to the non-assigning Party within thirty (30) days of the
assignment. Subject to the foregoing and other applicable provisions of
Section 16.3, this Agreement will inure to the benefit of and bind the Parties’
successors and assigns. Any assignment or delegation in contravention of any
such applicable provisions shall be null and void. Notwithstanding any other
provision of Section 16.3, this Agreement may only be assigned together with the
Ancillary Agreements.

(b)   Assignment by Corvus; Acquisitions. In the case of a Change of Control of
Corvus, Corvus shall notify Genentech promptly upon completing such Change of
Control if the acquiring party (i) [***] or (ii) [***] (directly or indirectly)
or the like. Corvus, including its acquiring party, shall (i) [***] and
(ii) provide [***]. The foregoing obligations shall also apply if Corvus or a
Corvus Affiliate [***].



- 34 -

[***] Certain information in this document has been excluded pursuant to
Regulation S-K, Item 601(b)(10). Such excluded information is not material and
would likely cause competitive harm to the registrant if publicly disclosed.

--------------------------------------------------------------------------------

Execution Copy

16.4    Force Majeure. Neither Party shall be deemed to have breached this
Agreement for failure to perform its obligations under this Agreement to the
extent such failure results from causes beyond the reasonable control of the
affected Party, such causes including acts of God, earthquakes, fires, floods,
embargoes, wars, acts of terrorism, insurrections, riots, civil commotions,
omissions or delays in action by any governmental authority, acts of a
government or agency thereof and judicial orders or decrees. If a force majeure
event occurs, the Party unable to perform shall promptly notify the other Party
of the occurrence of such event, and the Parties shall meet (in person or
telephonically) promptly thereafter to discuss the circumstances relating
thereto. The Party unable to perform shall (a) provide reasonable status updates
to the other Party from time to time; (b) use commercially reasonable efforts to
mitigate any adverse consequences arising out of its failure to perform; and
(c) resume performance as promptly as possible.

16.5    Relationship of the Parties. The Parties to this Agreement are
independent contractors, and nothing contained in this Agreement shall be deemed
or construed to create a partnership, joint venture, employment, franchise,
agency or fiduciary relationship between the Parties.

16.6    Amendment; Waiver. Except as otherwise expressly provided in this
Agreement, no amendment to this Agreement shall be effective unless made in
writing and executed by an authorized representative of each Party. A Party’s
failure to exercise, or delay in exercising, any right, power, privilege or
remedy under this Agreement shall not (a) operate as a waiver thereof or
(b) operate as a waiver of any other right, power, privilege or remedy. A waiver
will be effective only upon the written consent of the Party granting such
waiver.

16.7    Construction; Captions. Each Party acknowledges that it participated in
the negotiation and preparation of this Agreement and that it had the
opportunity to consult with an attorney of its choice in connection therewith.
Ambiguities, if any, in this Agreement shall not be construed against either
Party, irrespective of which Party may be deemed to have drafted the Agreement
or authorized the ambiguous provision. Capitalized terms defined in the singular
shall include the plural and vice versa. The terms “includes” and “including”
mean “includes, without limitation,” and “including, without limitation,”
respectively. Titles, headings and other captions are for convenience only and
shall not affect the meaning or interpretation of this Agreement.

16.8    Severability. If any of the provisions of this Agreement are held to be
illegal, invalid or unenforceable, such illegal, invalid or unenforceable
provisions shall be replaced by legal, valid and enforceable provisions that
will achieve to the maximum extent possible the intent of the Parties, and the
other provisions of this Agreement shall remain in full force and effect.

16.9    Entire Agreement. This Agreement, together with the Ancillary Agreements
and the exhibits hereto, contain the entire understanding between the Parties
with respect to the subject matter hereof and thereof and supersede and
terminate all prior agreements, understandings and arrangements between the
Parties with respect to such subject matter, whether written or oral.



- 35 -

[***] Certain information in this document has been excluded pursuant to
Regulation S-K, Item 601(b)(10). Such excluded information is not material and
would likely cause competitive harm to the registrant if publicly disclosed.

--------------------------------------------------------------------------------

Execution Copy

16.10    Counterparts; Facsimiles. This Agreement may be executed in two (2) or
more counterparts, each of which will be deemed an original, but all of which
together will constitute one and the same instrument. A facsimile (including a
PDF image delivered via email) of this Agreement, including the signature pages
hereto, will be deemed to be an original. Notwithstanding the foregoing, the
Parties shall deliver original execution copies of this Agreement to one another
as soon as practicable following execution thereof.

[Signature page follows]





- 36 -

[***] Certain information in this document has been excluded pursuant to
Regulation S-K, Item 601(b)(10). Such excluded information is not material and
would likely cause competitive harm to the registrant if publicly disclosed.

--------------------------------------------------------------------------------

Execution Copy

IN WITNESS WHEREOF, the Parties have caused this Agreement to be executed by
their respective duly authorized representatives as set forth below.

CORVUS PHARMACEUTICALS, INC.

   

GENENTECH, INC.











Signed:

/s/ Richard Miller



Signed:

/s/ Mark Davis











Name:

Richard A. Miller



Name:

Mark Davis











Title:

CEO



Title:

Lifecycle Leader





[Signature page to PhI/Ib Combination Study Agreement]

[***] Certain information in this document has been excluded pursuant to
Regulation S-K, Item 601(b)(10). Such excluded information is not material and
would likely cause competitive harm to the registrant if publicly disclosed.

--------------------------------------------------------------------------------

CONFIDENTIAL

EXHIBIT A

PROTOCOL FOR THE STUDY

[see separate attachment]





Exhibit A-1

[***] Certain information in this document has been excluded pursuant to
Regulation S-K, Item 601(b)(10). Such excluded information is not material and
would likely cause competitive harm to the registrant if publicly disclosed.

--------------------------------------------------------------------------------

CONFIDENTIAL

EXHIBIT B

SAMPLE ANALYSIS PLAN

[***]





Exhibit B-1

[***] Certain information in this document has been excluded pursuant to
Regulation S-K, Item 601(b)(10). Such excluded information is not material and
would likely cause competitive harm to the registrant if publicly disclosed.

--------------------------------------------------------------------------------

CONFIDENTIAL

EXHIBIT C

GENENTECH MOLECULE SUPPLY PLAN

Schedule of Deliveries for the Genentech Molecule

Genentech will supply the quantities of Genentech Molecule set forth below.
[***].

The delivery dates below are based on the [***].

[***]

Genentech Molecule Information

[***]

[***]

[***]

[***]





Exhibit C-1

[***] Certain information in this document has been excluded pursuant to
Regulation S-K, Item 601(b)(10). Such excluded information is not material and
would likely cause competitive harm to the registrant if publicly disclosed.

--------------------------------------------------------------------------------

CONFIDENTIAL

[***]

[***]



[***]

[***]



[***]

[***]



[***]

[***]



[***]

[***]







Exhibit C-2

[***] Certain information in this document has been excluded pursuant to
Regulation S-K, Item 601(b)(10). Such excluded information is not material and
would likely cause competitive harm to the registrant if publicly disclosed.

--------------------------------------------------------------------------------

CONFIDENTIAL

CLINICAL STUDY PROTOCOL

Adenosine-2A Receptor Antagonist CPI-444

Graphic [crvs-20200930ex102002269001.jpg]

863 Mitten Road, Suite 102

Burlingame, CA 94010-1311

Telephone: +1 (650) 900-4520

email: Admin@CorvusPharma.com



Study Title

A Phase 1/1b, Open-Label, Multicenter, Repeat-Dose, Dose-Selection Study of
CPI-444 as Single Agent and in Combination with Atezolizumab in Patients with
Selected Incurable Cancers

Protocol Number

CPI-444-001

Development Phase

Phase 1

IND Number

126,559

Drug Substance

Adenosine-2A (A2A) Receptor Antagonist CPI-444

[***]

Indication

Treatment of patients with selected incurable cancers

Medical Monitor

[***]
Vice President of Clinical Development
Corvus Pharmaceuticals, Inc.
Phone: [***]
Email:    [***]

Sponsor

Corvus Pharmaceuticals, Inc.
863 Mitten Road, Suite 102
Burlingame, CA 94010

Protocol Version: Date

Original: September 24, 2015



The information contained in this document, particularly unpublished data, is
the property or under control of Corvus Pharmaceuticals, Inc. (Corvus) and is
provided to you in confidence as an investigator, potential investigator, or
consultant, for review by you, your staff, and an applicable Institutional
Review Board or Independent Ethics Committee. The information is only to be used
by you in connection with authorized clinical studies of the investigational
drug described in the protocol. Your acceptance and use of this document is
subject to the condition that no information contained herein will be published
or disclosed without first obtaining written approval from Corvus
Pharmaceuticals, Inc., except to the extent necessary to obtain informed consent
from those persons to whom the drug may be administered. If you do not agree to
this condition, please return the document to Corvus at the above address.



[***] Certain information in this document has been excluded pursuant to
Regulation S-K, Item 601(b)(10). Such excluded information is not material and
would likely cause competitive harm to the registrant if publicly disclosed.

--------------------------------------------------------------------------------

CONFIDENTIAL

Corvus Pharmaceuticals, Inc.

24 September 2015

CPI-444

Phase 1/1b Clinical Study Protocol

IND 126,559











[***]

[***] Certain information in this document has been excluded pursuant to
Regulation S-K, Item 601(b)(10). Such excluded information is not material and
would likely cause competitive harm to the registrant if publicly disclosed.

--------------------------------------------------------------------------------